Citation Nr: 1614958	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to January 2, 2014, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a videoconference hearing before the Board in March 2016; the Veteran cancelled that hearing in March 2016.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran, via written statement received by the Board in March 2016, has withdrawn this appeal.  Specifically, he stated that he wished to "withdraw my pending appeal for all issues."  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


